Title: To Thomas Jefferson from Henry Duncan, 22 April 1806
From: Duncan, Henry
To: Jefferson, Thomas


                        
                            D Sir,
                            
                            Louisville 22nd. Apl. 1806.
                        
                        Observing a Statement in a late Columbia Paper, wherein it appears that Certain Charges were Exhibited
                            against the present Post Master Genl. and it appearing Doubtful what may be the Event,—On having a Conference with Mr.
                            Isaac Miller and Mr. Nicholas M Jowizthey have Recommended me to enclose the Papers, directed to the Post Master Genl
                            to you and in Case there Shou’d be any alteration in the Event above alluded to, that from thier Personal acquaintance with
                            you that you wou’d place it in its Proper Chanel.
                        I Hope Sir you will not take this proceeding amiss as the Causes above Stated I hope will be a Sufficient
                            Apology I have left the letter Directed to the Post Master Genl. Open Subject to yr. Inspection which you will Please
                            to Close & put in its Proper Chanel So it may not be miscarried—Y
                  
                                            
                            
                            Henry Duncan
                     
                        
               